DETAILED ACTION
This Action is responsive to Applicant’s response filed December 13, 2021.
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 7-8, regarding claim 1, Applicant argues that the citations in Pradhan discloses “conditions other than the inaccessibility of a data access node” and fail to teach “identifying an inability to access a first storage volume…” Specifically, Applicant argues that Pradhan discloses that redistribution is triggered by conditions other than data node inaccessibility, which does not teach “identifying an inability to access a first storage volume during a first data replication session.”
As to the above, Examiner respectfully submits paragraph 0301 of Pradhan teaches that some in some embodiments, conditions other than the inaccessibility of data access node may trigger redistribution of a data access node, inferring that embodiments of Pradhan also includes conditions including the inaccessibility of data access nodes. For example, paragraph 0296 of Pradhan teaches a storage node may become inaccessible during a backup process, and reassigning data access nodes accordingly. As such, Examiner respectfully maintains the rejection.
On page 8, Applicant further argues that redistributing data access nodes to optimize a backup speed or account for a performance change, as in Pradhan, and disclosing a management system session and a file system session, as in Shang, fails to teach “creating a second data replication session including the first storage volume and maintaining the first data replication session and removing the first storage volume from the plurality of source storage volumes within the first data replication session.”
As to the above, Examiner respectfully submits paragraph 0301 of Pradhan teaches redistribution of replication and paragraph 0296 teaches redistribution in response to inaccessibility of a first storage node. Examiner respectfully submits that the redistribution of the replication session taught in Pradhan discloses that the same replication session is continuing, excluding that of the inaccessible storage node and therefore anticipates “maintaining the first data replication session and removing the first storage volume.” Examiner respectfully relies on paragraphs 0027-30 of Shang to teach a management session to manage sessions between file systems, including assignment of the file systems within a session. Examiner respectfully submits paragraph 0022 of Shang teaches that the sessions include replication amongst the systems. As such, Examiner respectfully submits the invention of Shang discloses selection of systems (or nodes) to be involved in a replication session, and therefore maintains that the combination of Pradhan and Shang anticipates “creating a second data replication session including the first storage volume and maintaining the first data replication session and removing the first storage volume from the plurality of source storage volumes within the first data replication session.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-6, 8, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (US Pub. No. 2020/0089579) further in view of Shang et al. (US Pub. No. 2018/0352037)

Regarding claim 1, Pradhan teaches a computer-implemented method, comprising: 
‘identifying an inability to access a first storage volume during a first data replication session, where the first data replication session includes a plurality of source storage volumes including the first storage volume and a plurality of destination storage volumes’ as inaccessibility of a data access node due to functioning at different rates than anticipated (¶0301) wherein data movement operations include replication operations from one or more storage devices to one or more second storage devices (¶0138-139)
‘creating a second data replication including the first storage volume’ as a distributed storage environment and redistributing replication of the data access node among the distributed storage environment (¶0301)
 ‘maintaining the first data replication session and removing the first storage volume from the plurality of source storage volumes within first data replication session’ as determining a data access node is functioning at a different rate than anticipated and redistributing replication of the data access node (¶0301) redistribution inferring maintenance of the original replication session.
Pradhan fails to explicitly teach:
‘a second data replication session’
Shang teaches:
‘a second data replication session’ as a session for implementing replication of management systems from a source of a management system to its destination (¶0022, 27-30)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Shang’s would have allowed Pradhan’s to improve performance and robustness of systems supporting replication  (¶0003)

Regarding claim 2, Pradhan teaches ‘wherein the first storage volume is paired with a second storage volume within the first data replication session’ (¶0060, 68)

Regarding claim 3, Pradhan teaches ‘wherein the first data replication session includes a data transfer session where data is replicated from the first storage volume of a first storage system to a second storage volume of a second storage system’ as data movement operations including replication operations (¶0139)

Pradhan teaches ‘wherein data written to the first storage volume of a first storage system is replicated to a second storage volume of a second storage system during the first data replication session’ (¶0139)

Regarding claim 5, Pradhan teaches ‘wherein the second data replication session is created in response to the inability to access the first storage volume’ as determining a data access node is inaccessible or functioning at a different rate than anticipated and redistributing replication of the data access node as a result (¶0301)

Regarding claim 6, Pradhan teaches ‘wherein the second data replication session is created in response to the inability to access the first storage volume, and a subsequent recovery of the first storage volume’ as determining a data access node is inaccessible or functioning at a different rate than anticipated and redistributing replication of the data access node as a result (¶0301)

Regarding claim 8, Pradhan teaches ‘wherein the second data replication session includes a data transfer session where data is replicated from a second storage volume of a second storage system to the first storage volume of a first storage system’ (¶0301, 138-139)

Regarding claim 12, Pradhan teaches a computer program product for managing data replication sessions in response to an inability to access a storage volume, the computer program product comprising a computer readable storage medium having  ‘identifying an inability to access a first storage volume during a first data replication session, where the first data replication session includes a plurality of source storage volumes including the first storage volume and a plurality of destination storage volumes’ as inaccessibility of a data access node due to functioning at different rates than anticipated (¶0301) wherein data movement operations include replication operations from one or more storage devices to one or more second storage devices (¶0138-139)
‘creating a second data replication including the first storage volume’ as a distributed storage environment and redistributing replication of the data access node among the distributed storage environment (¶0301)
 ‘maintaining the first data replication session and removing the first storage volume from the plurality of source storage volumes within first data replication session’ as determining a data access node is functioning at a different rate than anticipated and redistributing replication of the data access node (¶0301) redistribution inferring maintenance of the original replication session.
Pradhan fails to explicitly teach:
‘a second data replication session’
Shang teaches:
‘a second data replication session’ as a session for implementing replication of management systems from a source of a management system to its destination (¶0022, 27-30)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Shang’s would have allowed Pradhan’s to improve performance and robustness of systems supporting replication  (¶0003)

Regarding claim 13, Pradhan teaches ‘wherein the first storage volume is paired with a second storage volume within the first data replication session’ (¶0060, 68)

Regarding claim 14, Pradhan teaches ‘wherein the first data replication session includes a data transfer session where data is replicated from the first storage volume of a first storage system to a second storage volume of a second storage system’ as data movement operations including replication operations (¶0139)

Regarding claim 15, Pradhan teaches ‘wherein data written to and from the first storage volume of a first storage system is replicated to a second storage volume of a second storage system during the first data replication session’ (¶0139)

Pradhan teaches ‘wherein the second data replication session is created in response to the inability to access the first storage volume’ as determining a data access node is inaccessible or functioning at a different rate than anticipated and redistributing replication of the data access node as a result (¶0301)

Regarding claim 17, Pradhan teaches ‘wherein the second data replication session is created in response to the inability to access the first storage volume, and a subsequent recovery of the first storage volume’ as determining a data access node is inaccessible or functioning at a different rate than anticipated and redistributing replication of the data access node as a result (¶0301)


Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (US Pub. No. 2020/0089579) further in view of Blea et al. (US Pub No. 2016/0313935)

Regarding claim 7, Pradhan fails to explicitly teach ‘wherein the first storage volume is paired with a second storage volume within the first data replication session as a replication pairing, and the replication pairing is swapped within the second data replication session.’
Blea teaches ‘wherein the first storage volume is paired with a second storage volume within the first data replication session as a replication pairing, and the replication pairing is swapped within the second data replication session.’ (¶0050-51)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Blea’s would have allowed Pradhan’s to provide continuous access to production data (¶0004)

Regarding claim 18, Pradhan fails to explicitly teach ‘wherein the first storage volume is paired with a second storage volume within the first data replication session as a replication pairing, and the replication pairing is swapped within the second data replication session.’
Blea teaches ‘wherein the first storage volume is paired with a second storage volume within the first data replication session as a replication pairing, and the replication pairing is swapped within the second data replication session.’ (¶0050-51)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Blea’s would have allowed Pradhan’s to provide continuous access to production data (¶0004)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (US Pub. No. 2020/0089579) further in view of O’Neill et al. (US Pub No. 2017/0329834)

Regarding claim 10, Pradhan fails to teach ‘the first data replication session includes a replication of data stored within the first storage volume to a second storage volume, the first storage volume and the second storage volume are added to the second data replication session in response to determining that access to the first storage volume has been restored, and the second data replication session includes a replication of data stored within the second storage volume to the first storage volume.’
O’Neill teaches teach ‘the first data replication session includes a replication of data stored within the first storage volume to a second storage volume, the first storage volume and the second storage volume are added to the second data replication session in response to determining that access to the first storage volume has been restored, and the second data replication session includes a replication of data stored within the second storage volume to the first storage volume.’ (¶0044)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because O’Neill’s would have allowed Pradhan’s to replicate while maintaining consistency (¶0002)


Allowable Subject Matter
Claim 9, 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166